Citation Nr: 0201038	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
November 1962.

This appeal arises from a July 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), St. 
Petersburg, Florida, which denied the veteran's request to 
reopen his claim for service connection for bilateral pes 
planus.

A review of the record indicates that the RO denied the 
veteran's original claim of entitlement to service connection 
for bilateral pes planus in September 1973.  The veteran did 
not initiate an appeal from that decision.  While the RO, in 
August 1976, advised the veteran that this decision was 
confirmed, the current record does not show that the veteran 
was provided with his appellate rights.  Although the RO 
reopened the September 1973 denial in a January 2000 decision 
and denied entitlement to service connection on the merits, 
according to Jackson v. Principi, No. 01-7007 (Fed. Cir. 
Sept. 19, 2001) (also see Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)), the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim, regardless of the finding 
of the RO.  Therefore, the issue has been characterized as 
noted on the title page.


FINDINGS OF FACT

1.  A September 1973 unappealed RO decision denied the 
veteran's claim for service connection for bilateral pes 
planus.

2.  Some of the evidence added to the record since the 
September 1973 RO decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim of service connection for bilateral pes planus.

3.  The veteran's preexisting bilateral pes planus was 
chronically worsened during active service.


CONCLUSIONS OF LAW

1.  The September 1973 RO decision denying service connection 
for bilateral pes planus is final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the September 1973 RO decision 
is new and material, and the veteran's claim of service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Bilateral pes planus was aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1973 RO decision denied the veteran's claim for 
service connection for bilateral pes planus.  In the absence 
of a timely appeal (within one year of notification of the 
decision), the RO's September 1973 decision became final and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2001).  In order to 
reopen his earlier claim, the veteran must present or secure 
new and material evidence with respect to the claim, which 
has been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened and granted by this Board decision, there is no 
further duty to assist the veteran with the development of 
his claim.

As noted above, despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).
 
The evidence which was of record at the time of the September 
1973 decision was the veteran's service medical records.  The 
documents which have been made part of the record since the 
September 1973 RO decision include statements from two 
physicians, VA treatment records, and testimony by the 
veteran and his cousin at a hearing on appeal.

In attempting to reopen his claim, the veteran again avers, 
and has offered testimony in support of his belief, that his 
bilateral pes planus began during active service.  However, 
in one of statements that the veteran has submitted in 
support of his claim, a VA physician, in July 1998, was of 
the opinion that the veteran's bilateral pes planus must have 
been aggravated during active service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.

The aforementioned statement from the VA physician is of 
particular significance, particularly in light of the fact 
that it was noted by the physician that he was shown 
documents by the veteran demonstrating that the VA was aware 
that he was suffering from this condition dating back to his 
active duty.  In another statement, dated in October 1976, a 
private physician related that he had been treating the 
veteran since birth and that he did not have flat feet prior 
to entering service in 1959.

The Board finds that the statements from these physicians, 
when considered with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The new evidence is material 
because it tends to show that the veteran's bilateral pes 
planus increased in severity while he was on active duty.

The previously considered evidence includes service medical 
records, which show that, in June 1960, on an examination for 
the Naval Reserve, the veteran's feet were normal.  However, 
at the time of a September 1961 examination for entry onto 
active duty, the veteran indicated that he had experienced 
foot trouble and in the summary it was reported by the 
examining physician that the veteran had mild pes planus, not 
considered disabling.

Clinical records show that in January 1962 the veteran 
complained of flat feet, that severe bilateral pes planus was 
reported, and that he was referred for corrective shoes and 
supports.  In August 1962 it was noted that his flat feet 
were moderately severe and several months later, in a Report 
of Board of Medical Survey, it was noted that the veteran had 
indicated that the pain in his feet began approximately one 
year earlier.  On examination the findings included 
moderately severe flat feet with flattening of the 
longitudinal and transverse arches.  It was concluded that 
the condition pre-existed service and was not aggravated 
during service; the veteran was discharged by reason of 
disability.

The Board finds that some of the evidence added to the record 
since the September 1973 RO decision was not previously of 
record, is relevant, and is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for bilateral pes planus.  
Accordingly, new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral pes planus and the September 1973 rating decision 
denying service connection is not final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.156.

As noted above, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000).  In view of the Statement of the Case, which provided 
notice to the veteran as to what was needed to support his 
claim, the absence of any indication that there is any 
additional relevant evidence that has not been obtained, and 
the favorable decision that follows, the Board finds that 
there is no further duty to assist the veteran with the 
development of his claim.

The entrance examination in September 1961 showed that the 
veteran had bilateral pes planus and, at that time, it was 
found to mild and not considered disabling.  Thus, it is 
apparent that the disability at issue preexisted service.  
Since the disability at issue preexisted service, service 
connection may be granted only if the condition was 
aggravated by service.  For a finding of aggravation, there 
must be an increase in severity of the underlying condition 
during service.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The service medical records show that four months after this 
condition was determined to be mild and not considered 
disabling, it was indicated that the condition was severe 
and, subsequently in 1962, the veteran's pes planus was found 
to  moderately severe.  The evidence, including the 1976 
physician's statement, suggests that the veteran's 
symptomatic bilateral pes planus began sometime after he 
joined the Naval Reserve.  Moreover, the 1998 conclusion by 
the VA physician that the veteran's bilateral pes planus was 
aggravated while on active duty is consistent with the 
service medical records showing that the condition, while not 
considered disabling on entry on to active duty, was severe 
enough one year later to require his discharge from service.  
Given the foregoing, it is the Board's judgment that the 
veteran's preexisting bilateral pes planus was aggravated 
during service.  Accordingly, service connection for 
bilateral pes planus is warranted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral pes 
planus.

Service connection for bilateral pes planus is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

